In a proceeding instituted by the petitioner, detained in State prison under a sentence for the term of his natural life imposed upon him December 10, 1928, upon conviction of the crime of grand larceny in the second degree, fourth offense, for a peremptory mandamus order directing the respondents, the warden and the Prison Board of Sing Sing Prison, to meet and determine forthwith the amount of commutation and compensation that they shaU recommend to be aUowed to the petitioner *822and io forward to the Governor of the State of New York a report to the effect that the prisoner-petitioner is a prisoner entitled to be released at once because of commutation and compensation earned by him; order denying application for peremptory mandamus order unanimously affirmed as a matter of law and not in the exercise of discretion. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.